                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT

 FRIENDS OF ANIMALS,                                     Civil Action No.

                             Plaintiffs,                 3:20-cv-01312 (AWT)

        v.

 WILBUR ROSS, in his official capacity as
 Secretary of Commerce,

            and

 NATIONAL MARINE FISHERIES SERVICE,
 an agency within the United States Department of
 Commerce

                             Defendants.                 December 17, 2020


                            DECLARATION OF STEPHEN COAN, PhD


       1.          I, Stephen Coan, am the President and CEO of Mystic Aquarium. I make this

Declaration in support of Mystic’s motion to intervene as a defendant in this case.

       2.          I have served as the President of Mystic since 2006. My academic background

is in education, management, and social policy and I hold a doctorate PhD in social policy. I have

worked at Mystic since 2001 and have over those 19 years acquired substantial knowledge

regarding Mystic’s beluga whale programs. For specific technical, scientific, and veterinary

matters, I rely on a team of scientists and veterinarians at Mystic, described below.

       3.         Mystic Aquarium is an IRS Section 501(c)(3) organization that operates a marine

life research center and aquarium visited by the public. Its address is 55 Coogan Blvd., Mystic CT

006355. Its formal legal name is Sea Research Foundation, Inc. d/b/a Mystic Aquarium.




                                                 1
         4.     Mystic’s mission is “to inspire people to care for and protect our ocean planet

through conservation, education, and research.” 1 Mystic achieves this mission through

“conducting research that advances aquatic animal husbandry and health,” “serving as an

interpreter of marine science discoveries and conservation issues,” “sharing resources and

expertise with the scientific and education communities,” and “pursuing these endeavors with a

commitment to excellence and innovation.”2

         5.     Mystic houses a variety of aquatic life including beluga whales (Mystic currently

houses three belugas), seals and various species of sea lions, sharks and rays, African

penguins, frogs, and approximately 5,000 other animals.              Additionally, since 1975, Mystic’s

Animal Rescue Program (“ARP”) has been rescuing, rehabilitating and releasing sick, injured and

stranded marine animals along 1,000 miles of the Northeastern coastline. Mystic’s Animal Rescue

Team responds to an average of 150 hotline stranding and rescue calls each year.3

         6.     Mystic is accredited by the Association of Zoos and Aquariums, the Alliance of

Marine Mammal Parks and Aquariums and certified by American Humane. These accreditations

and certification involve extensive multi-year evaluation of all aspects of mission, operations and

animal care with particular emphasis on marine mammals. The Association of Zoos and

Aquariums accreditation is recognized globally as having the most stringent standards of animal

care in the world. American Humane is one of the nation’s oldest guardians of animal welfare.




1
    https://www.mysticaquarium.org/about-us/
2
   Id. Mystic also creates “thought provoking encounters with marine life.” Id. For the beluga whales
being imported these encounters with visitors will be at a distance, incidental to scientific research. The
beluga whale scientific research permit being judicially reviewed in this case specifies that there is to be
no interaction between the public and the beluga whales covered by it.
3
      https://www.mysticaquarium.org/conservation-impact/animal-rescue/
                                                      2
       7.      Mystic is inspected regularly by the United States Department of Agriculture,

National    Oceanic    and    Atmospheric     Administration,        Connecticut   Department   of

Energy and Environmental Protection, State Veterinarian and other federal and state authorities

concerned with animal care, protection, veterinary practices and health. Mystic is fully in

compliance and in good standing with all regulatory authorities.

       8.      Mystic is one of the only aquariums in the world that operates as a research

institution. Mystic is certified by the United States Department of Agriculture for research on

marine life and is recognized by the National Oceanic and Atmospheric Administration as a marine

mammal research institution. All of the scientists employed at Mystic are credentialed and hold

faculty appointments with the University of Connecticut. The University of Connecticut has

formal academic partnerships with Mystic through their Departments of Agriculture, Marine

Sciences and Veterinary Science programs. Tufts University Cummings School of Veterinary

Medicine also has a formal research affiliation with Mystic. In addition to its research staff,

Mystic has a team of Scientists in Residence, who are affiliated with renowned academic

institutions and augment the institution’s own research expertise.

       9.      Mystic is recognized as one of world’s leading institutions in beluga whale

research. By way of example, Mystic in March, 2019, hosted the 2nd International Workshop on

Beluga Whale Research & Conservation, with over 100 scientists studying beluga whales

attending.4 Abstracts of the scientific papers regarding belugas presented at the workshop are

posted on Mystic’s website.5 Mystic employs multiple beluga whale experts, including:




4
    https://www.mysticaquarium.org/belugaconference/
5
    https://www.mysticaquarium.org/wp-content/uploads/2019/08/Abstracts.pdf
                                                3
              Tracy Romano. Dr. Romano holds a PhD in Neurobiology & Anatomy, is Mystic’s
       Vice President of Biological Research & Chief Scientist. She is an expert on the marine
       mammal immune system and the impact of stress and the environment on marine mammal
       health. She previously worked with the U.S. Navy’s program investigating neural-immune
       interactions in the beluga whale. In addition to studying the belugas at Mystic, she also
       works with a team assessing Alaska wild beluga populations. The scientific research
       authorized by the NMFS permit at issue will obtain knowledge useful for NMFS in
       managing the wild Alaska population.

             Laura Thompson. Dr. Thompson holds a PhD in oceanography from the
       University of Connecticut, also researches marine mammal immune systems including
       marine mammal dive physiology and health. As part of her PhD work, she developed a
       method to collect samples of respiratory vapor, or “blow,” from belugas. She is part of the
       beluga research team.

             Allison Tuttle, DVM. Dr. Tuttle is Mystic’s Senior Vice President of Zoological
       Operations, a position responsible for all aspects of animal husbandry, veterinary medicine,
       water quality, and dive safety. She was previously Mystic’s Chief Veterinarian. She is
       deeply involved in the veterinary side of the care for the belugas at Mystic and participated
       in beluga research conference at Mystic noted above.


       10.       Mystic employs other scientists conducting related research. Biographies are

available on Mystic’s website.6 Mystic is conducting laboratory research including projects

focusing specifically on beluga whales. Specific project names and descriptions available on its

website.7 Mystic is regularly consulted by the National Oceanic and Atmospheric Administration

and other institutions and organizations concerned with marine mammals in the United States and

globally.

       11. In 2019, Mystic applied to Federal Defendant National Marine Fisheries Service

(“NMFS”)         for   a   permit   under   the   Marine   Mammal       Protection   Act   of   1972

(“MMPA”), authorizing Mystic to import five (5) beluga whales from Marineland of Canada, Inc.




6
   See “Mystic Aquarium Experts,” “Mystic Aquarium Leadership,” “Mystic Aquarium Research
Team,” and “Mystic Aquarium Scientists in Residence,” all available at https://www.mysticaquarium.org
7
    https://www.mysticaquarium.org/conservation-impact/animal-health/
                                                   4
for purposes of scientific research with incidental public display. Marineland is located

in Niagara Falls, Ontario. On October 1, 2019, NMFS published in the Federal Register a notice

describing the application and requesting public comment by December 1, 2019. NMFS granted

the permit subject to restrictive conditions on August 27, 2020 and published notice of the grant

in the Federal Register on September 11, 2020. A copy of the permit and permit conditions is

ECF Doc. 22-1.      NMFS’s reasoning for granting the permit is stated in a NMFS memorandum

dated August 27, 2020 (ECF Doc. 22-2). NMFS also conducted an Environmental Analysis under

the National Environmental Policy Act and issued a Finding of No Significant Impact on the

Environment (ECF Doc. 22-3).

        12. NMFS approved research by Mystic utilizing these to-be-imported belugas on the

following topics:

       Study 1: Neuroimmunological response to environmental and anthropogenic stressors
      Study 2: Development of novel non-invasive techniques to assess health in free-
    ranging, stranded and endangered beluga whales
       Study 3: Hearing and physiological response to anthropogenic sound
       Study 4: Photogrammetry body condition studies
       Study 5: Diving physiology
       Study 6: Microbiome
      Study 8: Testing of prototype telemetry and imaging devices before
    deployment on wild beluga whales.

NMFS approved the research topics except that it disallowed Study 7 (behavioral and reproductive

studies) as not meeting permit issuance criteria and further applied a condition to the

permit requiring Mystic to submit a plan to prevent breeding.8 NMFS allowed Mystic to conduct

activities that would have been necessary to Study 7, including “behavioral observations,



8
  ECF Dec. 22-1 p. 2 (permit document). Page citations are to the pagination supplied by the Court’s
ECF system, not the pagination in the original underlying documents filed with the Court.
                                                   5
biological sampling, and ultrasound for reproductive monitoring ….”, classifying these activities

as take warranted by the direction of the attending veterinarian. 9 NMFS approved the remainder

of the research topics in full.

           13.    NMFS      authorized incidental public       display      of     the       belugas       being

    imported, provided that this did not interfere with the scientific research. Mystic’s facilities

    include a large building housing the pools in which the belugas already at Mystic swim. Mystic

    exhibits those belugas to the public, as well as the other wildlife mentioned above. Mystic does

    not have other buildings and pools in which it could house the belugas being imported for

    scientific research. Further, the lives of the belugas being imported will be enhanced by allowing

    them to interact with the belugas already at Mystic.

           14.     NMFS’s         approval     of     incidental    public         display as       part      of

education programs avoids forcing            Mystic       to   needlessly        construct      a      building

and pools dedicated solely to the belugas being imported, just to create a visual barrier preventing

the public viewing other wildlife at Mystic (including the belugas already at Mystic) from seeing

the belugas being imported for the scientific research projects.            To ensure that public display

remained incidental, NMFS prohibited Mystic from training the belugas covered by the scientific

research permit for performance and from allowing interaction with members of the public. ECF

Doc. 22-1, p. 7.

           15.     As with its other wildlife, Mystic with respect to the belugas being imported (and

the belugas already present at Mystic) will continue to comply with animal care rules established

by the U.S. Department of Agriculture (“USDA”) under the Animal Welfare Act

(“AWA”). USDA issued these standards to ensure the welfare of animals exhibited to the public


9
     Id., p. 3.
                                                      6
by zoos and aquariums. The AWA rules specific to marine mammals are found in 9 CFR Part 3,

specifically 9 C.F.R. 3.100 through 3.118. The rules set facilities and operating standards, animal

health and husbandry standards, and transportation standards. NMFS in issuing the permit noted

that USDA had filed a comment letter concluding that Mystic has “the space, experience, and

knowledge for handling and caring for beluga whales,” and noting that “the transportation

arrangements appear to comply with AWA requirements,” with the specific transportation

methods to be approved by the veterinarian later. ECF Doc. 22-2, p. 17.

       16.      Seeking and obtaining the beluga import permit at issue has been a

long arduous process. Mystic expended great effort developing the specific scientific research

proposals that NMFS approved, drafting the permit application and discussing it with NMFS

officials, and filing responses at NMFS’s request to comments submitted by other parties. See

ECF Doc. 22-22, p. 4 (NMFS lists permit procedural history including Mystic

submissions). Further, Mystic expended great effort working with Marineland, which presently

cares for the animals, on an animal transfer contract. To satisfy a permit condition, Mystic

developed and filed with NMFS a plan for the separation of the belugas by gender when females

are ovulating, in order to prevent pregnancy, in compliance with the no-breeding permit

condition.

       17.      If Plaintiff Friend of Animals prevails in this lawsuit and the permit is set aside,

or judicially limited in some way, Mystic may be barred from importing the belugas or required to

alter the scientific research or its care plans. The scientific research Mystic seeks to conduct will

not be conducted. Mystic’s efforts in developing the research topics, preparing and prosecuting

the permit application, and working with Marineland to arrange the transfer will be

wasted. Important scientific research that cannot be conducted in a wild setting, including

                                                 7
research benefiting the depleted population of wild belugas swimming off the coast of Alaska,

will not be conducted. Progress in understanding belugas and advancing their conservation will

be delayed.

       18.      The belugas being imported were born in human care (captivity). One or both

parents of the belugas being imported came into human care by being collected from the

wild. NMFS concluded that these parents were collected from waters off the coast of Russia which

are inhabited by “stocks” of belugas whales that NMFS later (after the parent whales were already

collected) declared to be “depleted” stocks under the MMPA. Despite the belugas involved being

progeny of one or two parents who were collected from the wild before NMFS issued the depleted

listing, NMFS in granting the permit determined that “For purposes of this permit application,

NMFS has treated all five whales as depleted.” ECF Doc. 22-2, p. 5. Having found the belugas

involved to be “depleted,” NMFS found that Mystic’s permit application satisfied the standards

under the MMPA for grant of a permit to import depleted marine mammals for purposes of

scientific research. ECF Doc. 22-2, p. 22.

       19.    The health and welfare of the belugas covered by the permit is an important

consideration. The five belugas to be imported are presently at Marineland, where the facilities

are at capacity in the determination of the animal use and care committee presiding there, and

currently houses over 50 belugas. In the judgment of Mystic’s scientific team and many others,

this situation puts the whales at risk of illness. In the judgment of Mystic’s scientific team,

completing these imports promptly is in the best interests of the belugas involved, as they will

move from capacity conditions in Canada to ample space and enrichment at Mystic. As noted

above, Mystic currently houses three (3) belugas. The five belugas to be imported from Canada




                                               8
would increase the number of belugas at Mystic to eight (8). Mystic is well equipped to house the

expanded number of belugas based on the pools available at Mystic.

         20.       As discussed above, Mystic has a contract with Marineland for the transfer of the

five belugas to be imported. Mystic is therefore well-positioned to provide updates on the status

of those belugas at Marineland, including if there should be a deterioration in the condition of the

belugas.       Mystic retains a productive and cooperative relationship with Marineland, which

is enhancing its marine mammal program as advised by its animal use and care committee and is

partnering with Mystic on the development of educational programs.

         21. Mystic seeks intervention in this lawsuit in which Plaintiff Friend of Animals seeks to

invalidate or restrict the beluga import permit that NMFS granted to Mystic after so much effort

by Mystic to secure the permit and prepare to add to Mystic’s contributions to beluga

conservation. No organization has more at stake in this litigation than Mystic. NMFS, which

granted the permit, is simply the regulator. It is Mystic that will actually conduct the permitted

activity, having built the program qualify to carry it out, and expended resources to plan for

it.   Further, Mystic has the expertise in beluga care, transport, and research that is not duplicated

within NMFS, which does not itself care for or transport belugas, and generally conducts research

only on wild populations. This expertise will allow Mystic to effectively supplement the defense

made by NMFS in this case.

                                             Verification

         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing facts

are true and correct. Executed in New Haven, Connecticut on December 17, 2020.


                                                               /s/ Stephen Coan, PhD
                                                               Stephen Coan, PhD

                                                   9
